                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                      Case No. 06-20397

DAVID LIONEL HOKES, JR.,

                Defendant.
________________________________/

                  ORDER TERMINATING AS MOOT DEFENDANT’S
                        MOTION TO REDUCE SENTENCE

       Defendant David Lionel Hokes, Jr., pleaded guilty on August 15, 2007, to being a

felon in possession of a firearm, 18 U.S.C. § 922(g)(1), distributing more than 5 grams

of cocaine, 21 U.S.C. § 841(a)(1), and committing a federal offense while on federal

release, 18 U.S.C. § 3147(a). (ECF No. 39, PageID.115-16.) On June 17, 2008, the

court sentenced him to 180 months imprisonment. (Id., PageID.117.) The court

resentenced him to 180 months imprisonment on May 1, 2017. (ECF No. 60,

PageID.234-35.)

       On March 20, 2019, Defendant filed a “Motion to Reduce Sentence” pursuant to

the First Step Act of 2018. (ECF No. 66.) He argued that his conviction for distribution of

more than 5 grams of cocaine qualified him for resentencing, and he asked that the

court reduce his sentence to “time served.” (ECF No. 69, PageID.227, 279.)

       On November 29, 2019, Defendant was released from prison. See Find an

Inmate, Federal Bureau of Prisons, https://www.bop.gov/mobile/find_inmate/ (last
visited May 25, 2021). Thus, the instant motion to reduce sentence is moot.

Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF No. 66) is

TERMINATED AS MOOT.

                                                           s/Robert H. Cleland              /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: May 28, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 28, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\06-20397.HOKES.MotiontoReduceSentence.RMK.docx




                                                      2
